           Case 2:20-cv-00411-JHE Document 1 Filed 03/25/20 Page 1 of 13                  FILED
                                                                                 2020 Mar-25 PM 02:27
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

AUTO-OWNERS             INSURANCE        )
COMPANY,                                 )
    Plaintiff,                           )
                                         )   Civil Action No.: _________________
v.                                       )
                                         )
HUBBARD PROPERTIES, INC.,                )
DANNY      LARRY,   JAMES                )
ESCOTT, CASSANDRA ALLEN,                 )
BETTY GOODMAN, SHIELA                    )
SANKS, and DOMINIC LOVE,                 )
    Defendants.                          )


               COMPLAINT FOR DECLARATORY JUDGMENT

      Plaintiff/Petitioner Auto-Owners Insurance Company states the following as

its Petition for Declaratory Judgment against Defendant Hubbard Properties, Inc.:

                                    I. PARTIES

      1.       Auto-Owners Insurance Company is a corporation organized and

existing under the laws of the State of Michigan, with its principal place of

business in the State of Michigan. Auto-Owners is licensed to do business in

Alabama and other states.

      2.       Hubbard Properties, Inc. is a corporation organized and existing under

the laws of the State of Alabama, with its principal place of business in Jefferson

County, Alabama.
           Case 2:20-cv-00411-JHE Document 1 Filed 03/25/20 Page 2 of 13




      3.       Danny Larry is an adult citizen of the State of Alabama and is over the

age of 19.

      4.       James Escott is an adult citizen of the State of Alabama and is over

the age of 19.

      5.       Cassandra Allen is an adult citizen of the State of Alabama and is over

the age of 19.

      6.       Betty Goodman is an adult citizen of the State of Alabama and is over

the age of 19.

      7.       Shiela Sanks is an adult citizen of the State of Alabama and is over the

age of 19.

      8.       Dominic Love is an adult citizen of the State of Alabama and is over

the age of 19.

                         II. JURISDICTION AND VENUE

      9.       This action is brought pursuant to 28 U.S.C. § 2201 for a declaration

of rights and obligations of Auto-Owners under the Businessowners Policy, policy

no. 90-098-537-01, issued to Hubbard Properties, Inc. for the policy period June

20, 2018 to June 20, 2019 (“the Policy”).

      10.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332, because the

plaintiff’s citizenship is different from the citizenship of the defendants and




                                            2
        Case 2:20-cv-00411-JHE Document 1 Filed 03/25/20 Page 3 of 13




because the amount in controversy exceeds the sum of $75,000, exclusive of

interest and costs, as shown below.

      11.   Venue is proper under 28 U.S.C. § 1391(b), because the Policy was

issued to Hubbard Properties, Inc. in Birmingham, Alabama. Hubbard Properties,

Inc.’s main office is in Jefferson County, Alabama. The underlying action styled

Danny Larry, et al., v. Hubbard Properties, Inc., et al., Civil Action No. 01-CV-

2019-903088.00 (the “Underlying Action”), is venued in the Circuit Court of

Jefferson County, Alabama, Birmingham Division.

                        III. STATEMENTS OF FACTS

A.    Underlying Action

      12.   Auto-Owners seeks a declaration of its rights and obligations (if any)

to defend and/or indemnify Hubbard Properties, Inc. in connection with the

Underlying Action.

      13.   Danny Larry, James Escott, Cassandra Allen, Betty Goodman, Shiela

Sanks, and Dominic Love (collectively, the “Underlying Plaintiffs”) first filed the

Underlying Action against Eagle View Apartments, LLC on July 9th, 2019. The

Complaint is attached as Exhibit A.

      14.   The Underlying Action generally arises out of a fire that occurred at

an apartment complex.




                                        3
        Case 2:20-cv-00411-JHE Document 1 Filed 03/25/20 Page 4 of 13




      15.    The following are the general allegations in the Complaint:

             3. On or about the 28th day of March, 2019, a fire
                started in one building of the Eagle View Apartments
                in Birmingham, and burned or otherwise damaged the
                Plaintiffs’ apartments; the fire was successfully
                extinguished by the Birmingham Fire Department.
             4. All of the Plaintiffs escaped the building and no one
                was physically injured.
             5. All Plaintiffs lost personal property in the fire, for a
                total value of, to wit: Seventy Five Thousand and
                no/00 Dollars ($75,000).
             6. When each Plaintiff signed the lease for their
                apartment, they were presented with what was titled
                “Indemnification addendum,” which was an
                addendum to the lease.
             7. The Addendum was very confusingly worded but
                seemed to have something to do with a requirement to
                purchase an insurance policy for the coverage of the
                Plaintiffs’ personal property. The Addendum
                specified that the Plaintiffs were not “the insured,” but
                said that their personal property would be covered.
                The cost of the “Insurance” was $10.00 per month and
                was required as “additional rent.” Under the terms of
                their lease, the only way to avoid paying the $10.00
                per month insurance premium was to purchase
                individual personal property insurance from an
                outside insurance carrier. Each Plaintiff paid the
                premium as a part of their rent for the entire time they
                were tenants at the Defendant’s apartments.
             8. Following the fire, the Plaintiffs were told by the
                Defendant that there was no insurance covering their
                personal property, and were denied the right to
                examine the policy to determine coverage for
                themselves.

Exhibit A.



                                          4
           Case 2:20-cv-00411-JHE Document 1 Filed 03/25/20 Page 5 of 13




       16.     On October 17, 2019, Underlying Plaintiffs filed an Amended

Complaint adding Eagle View Multi-Family Partners, LLC and Hubbard

Properties, Inc. The Amended Complaint is Attached as Exhibit B.

       17.     In the Amended Complaint, Underlying Plaintiffs make the following

allegation against Hubbard Properties, Inc.:

               5. (10) For many years, [Hubbard Properties, Inc.]
                  owned the Eagle View Apartments which are the
                  subject of this complaint, and collected the mandatory
                  $10.00 per month insurance premium from each
                  Plaintiff, allowing the Plaintiffs to believe that their
                  household goods and furnishings were covered by
                  insurance. After the fire occurred, Plaintiffs were
                  informed that there was no coverage for their
                  property, and it became evident that the so-called
                  “Insurance policy” was actually a sham, and did not
                  actually cover any of the Plaintiffs’ goods.

Exhibit B.

       18.     Underlying Plaintiffs adopt the following allegations contained in the

Complaint, and re-allege them against Hubbard Properties, Inc. (Amended Compl.

at ¶ 6):

                              COUNT ONE: Bad Faith
               11. The Plaintiffs paid $10.00 per month for some type of
                   insurance policy which they were informed and which
                   could reasonably be interpreted to be insurance on
                   their personal property kept in their apartments,
                   payable to the Defendant in the event of loss.
               12. An insurance policy carriers with it a presumption of
                   good faith and fair dealing between the insurer and the
                   insured[.] Since the only insurance carrier mentioned


                                           5
        Case 2:20-cv-00411-JHE Document 1 Filed 03/25/20 Page 6 of 13




                in the Addendum was the Defendant, the carrier was
                ostensibly the Defendant, and the good faith and fair
                dealing responsibility falls on that entity.
             13. When the fire destroyed the Plaintiffs’ goods, the
                 Defendant told the Plaintiffs that there was no
                 insurance, yet Defendant had been collecting the
                 premiums for many months or years.
             14. By collecting the premiums and then unreasonably
                 failing to provide the coverage explained is a breach
                 of the fair dealing and good faith required by law. Due
                 to this breach of duty, the Plaintiffs were caused to
                 lose the value of their personal property[,] and were
                 financially unable to find other housing and replace
                 their personal property lost in the fire.

See Exhibit B at ¶ 6, adopting the numbered paragraphs from Exhibit A.

      19.    As a result of this alleged conduct, Underlying Plaintiffs say they

“were caused to lose the value of their personal property[,] and were financially

unable to find other housing and replace their personal property lost in the fire.”

Exhibit A at ¶ 14. The value of the personal property is $75,000. Exhibit A at ¶ 5.

Underlying Plaintiffs also request punitive damages. Exhibit A at ¶ 4. Therefore,

the amount in controversy is over $75,000.

B.    The Policy

      20.    Auto-Owners issued the Policy to Hubbard Properties, Inc. A copy of

the Policy is attached as Exhibit C.

      21.    The pertinent provisions of the Policy are as follows:

             AMENDMENT OF LIABILITY INSURANCE
             AGREEMENT - KNOWN INJURY OR DAMAGE


                                         6
        Case 2:20-cv-00411-JHE Document 1 Filed 03/25/20 Page 7 of 13




            This endorsement modifies insurance provided under the
            following:
            BUSINESSOWNERS LIABILITY COVERAGE FORM
            It is agreed:
            Under A. COVERAGES, 1. Business Liability, is
            deleted and replaced by the following:
               1. Business Liability.
                   a. We will pay those sums that the insured
                      becomes legally obligated to pay as damages
                      because of “bodily injury”, “property damage”,
                      “personal injury” or “advertising injury” to
                      which this insurance applies. We will have the
                      right and duty to defend the insured against any
                      “suit” seeking those damages. We may, at our
                      discretion, investigate any “occurrence” and
                      settle any claim or “suit” that may result . . . .

Form 54244 at 1.

            BUSINESSOWNERS              LIABILITY        COVERAGE
            FORM
            ....
            B. EXCLUSIONS
               1. Applicable to Business Liability Coverage -
                   This insurance does not apply to:
                   a. “Bodily injury” or “property damage” expected
                      or intended from the standpoint of the insured.
                      This exclusion does not apply to “bodily
                      injury” resulting from the use of reasonable
                      force to protect persons or property.
            ....

BP 00 06 01 87 at 2-3.




                                         7
Case 2:20-cv-00411-JHE Document 1 Filed 03/25/20 Page 8 of 13




    F. LIABILITY AND            MEDICAL         EXPENSES
       DEFINITIONS
      1. “Advertising Injury” means injury arising out of
         one or more of the following offenses:
         a. Oral or written publication of material that
            slanders or libels a person or organization or
            disparages a person’s or organization’s goods,
            products or services;
         b. Oral or written publication of material that
            violates a person’s right of privacy;
         c. Misappropriation of advertising ideals or styles
            of doing business; or
         d. Infringement of copyright, title or slogan.
      ....
      3. “Bodily Injury” means bodily injury, sickness or
         disease sustained by a person, including death
         resulting from any of these at any time.
      ....
      9. “Occurrence” means an accident including
         continuous or repeated exposure to substantially
         the same general harmful conditions.
      10. “Personal Injury” means injury, other than
         “bodily injury”, arising out of one or more of the
         following offenses:
         a. False arrest, detention or imprisonment;
         b. Malicious prosecution;
         c. Wrongful entry into, or eviction of a person
            from, a room, dwelling or premises that the
            person occupies;
         d. Oral or written publication of material that
            slanders or libels a person or organization or
            disparages a person’s or organization’s goods,
            products or services; or



                               8
        Case 2:20-cv-00411-JHE Document 1 Filed 03/25/20 Page 9 of 13




                    e. Oral or written publication of material that
                       violates a person’s right of privacy.
                ....
                12. “Property damage” means:
                    a. Physical injury to tangible property, including
                       all resulting loss of use of that property; or
                   b. Loss of use of tangible property that is not
                      physically injured.
                ....

BP 00 06 01 87 at 11, 13, 14.

      22.    The Policy has additional terms, conditions and exclusions which may

apply to the rights and obligations of the parties in connection with the Underlying

Action and the full terms of the Policy are incorporated herein by reference.

C.    Dispute of the Parties

      23.    A real justiciable dispute exists between the parties as to the defense

and coverage obligations, if any, of Auto-Owners under the Policy.

                           IV. CAUSES OF ACTION

                COUNT I—Declaration of No Coverage Because
                No Bodily Injury or Property Damage Is Alleged
                      Against Hubbard Properties, Inc.

      24.    Auto-Owners hereby adopts and reasserts the allegations in the

paragraphs above.

      25.    The Policy provides liability coverage for “bodily injury” and

“property damage,” caused by an “occurrence.”



                                         9
        Case 2:20-cv-00411-JHE Document 1 Filed 03/25/20 Page 10 of 13




      26.     The Underlying Action does not allege Hubbard Properties, Inc.

caused any bodily injury or property damage as defined by the Policy. Instead, the

Underlying Action alleges bodily injury caused by the conduct of other defendants

and economic damages.

      27.     Therefore, Auto-Owners is not obligated to defend or indemnify

Hubbard Properties, Inc.

                COUNT II—Declaration of No Coverage Because
               No Personal Injury or Advertising Injury Is Alleged
                       Against Hubbard Properties, Inc.

      28.     Auto-Owners hereby adopts and reasserts the allegations in the

paragraphs above.

      29.     The Underlying Action does not plead personal injury or advertising

injury as defined by the Policy.

      30.     Therefore, Auto-Owners is not obligated to defend or indemnify

Hubbard Properties, Inc.

                    COUNT III—Declaration of No Coverage
                      Because No Occurrence Is Alleged

      31.     Auto-Owners hereby adopts and reasserts the allegations in the

paragraphs above.

      32.     The Policy provides liability coverage for “bodily injury” and

“property damage,” caused by an “occurrence.” “Occurrence” is defined as an

“accident.”

                                        10
       Case 2:20-cv-00411-JHE Document 1 Filed 03/25/20 Page 11 of 13




      33.      The Underlying Action does not allege an occurrence. It does not

allege any unintended or unforeseen events. It does not allege an accident.

      34.      Therefore, Auto-Owners is not obligated to defend or indemnify

Hubbard Properties, Inc.

                COUNT IV—Declaration of No Coverage Because
               the Expected or Intended Injuries Exclusion Applies

      35.      Auto-Owners hereby adopts and reasserts the allegations in the

paragraphs above.

      36.      Underlying Plaintiffs allege Hubbard Properties, Inc. committed bad

faith. The Policy excludes coverage for “‘[b]odily injury' or 'property damage’

expected or intended from the standpoint of the insured.”

      37.      Therefore, Auto-Owners is not obligated to defend or indemnify

Hubbard Properties, Inc.

                            V. PRAYER FOR RELIEF

      WHEREFORE, Auto-Owners respectfully requests this Court declare and

adjudge the Controversy as follows:

      38.      Declare there is no coverage under the Policy for the claims asserted

against Hubbard Properties, Inc. in the Underlying Action;

      39.      Declare there is no coverage under the Policy for Underlying

Plaintiffs’ damages, if any, arising from the matters asserted in the Underlying

Action; and,

                                          11
       Case 2:20-cv-00411-JHE Document 1 Filed 03/25/20 Page 12 of 13




      40.   Grant any other relief that the Court deems just and equitable under

the circumstances.

Dated: March 25, 2020.                     RESPECTFULLY SUBMITTED,



                                           Brian C. Richardson
                                           (ASB-5241-H14U)
                                           Murray S. Flint
                                           (ASB-9164-A10Z)
                                           Attorneys for Auto-Owners Insurance
                                           Company

OF COUNSEL:
SWIFT, CURRIE, MCGHEE & HIERS, LLP
2 North 20th Street, Suite 1405
Birmingham, AL 35203
T: (205) 314-2404
F: (205) 244-1373
brian.richardson@swiftcurrie.com
murray.flint@swiftcurrie.com




                                      12
        Case 2:20-cv-00411-JHE Document 1 Filed 03/25/20 Page 13 of 13




PLAINTIFF REQUESTS DEFENDANTS BE SERVED WITH THE
SUMMONS AND COMPLAINT BY CERTIFIED MAIL AT THE
FOLLOWING ADDRESS:

Hubbard Properties Inc.
2275 Green Springs Highway
Birmingham, Alabama 35205-6809

Danny Larry
1624 18th Place SW
Birmingham, AL 35211

James Escott
1012 Eagle View Dr., Apt. H
Birmingham, AL 35212

Cassandra Allen
1956 18th Place N
Birmingham, AL 35234

Betty Goodman
1012 Eagle View Dr., Apt. D
Birmingham, AL 35212

Shiela Sanks
1010 Eagle View Dr., Apt. F
Birmingham, AL 35212

Dominic Love
1010 Eagle View Dr., Apt. C
Birmingham, AL 35212




                                     13
 4249924v.1
 4264238v.1
